DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on September 21, 2022 in which claims 1, 3-8, 10-15, and 17-20 are presented for examination. Claims 2, 9 and 16 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (2014/0259311) in view of Reimann (DE 19822960) in view of Muskovitz (6,711,751) in view of Jacobson (2015/0250248)[Jacobson].
Regarding claim 1, Murakami teaches, A helmet body (1, figures 1-4) comprising: an outer shell comprising an inner surface, an outer surface, and an outer shell lower edge extending between the inner surface and the outer surface (1 comprises 3 comprising an inner surface, an outer surface and 8a/9a/10a between the inner surface and the outer surface, [0044], [0046], figures 1-2) the outer shell further comprising at least two shoulder pad recess positioned at a lower edge of the outer shell on respective left and right sides of the helmet (1 further comprises at least two shoulder pad recess positioned at 9a of 3 on respective left and right sides of the helmet of 1, “The cheek-covering portion 9 has an upwardly cut-out portion 50 formed on its lower-end side, and the lower edge 9a of the cheek-covering portion 9 is slanted upward in peak form from both sides toward the center in front-back direction”, Abstract, [0046], [0051], [0052], [0062], figures 1-2); and an energy management liner adjacent to the inner surface of the outer shell and comprising at least two pads formed of a foamed energy management material (“an impact-absorbing member 4 disposed along the inner surface of the helmet shell 3”, [0010], “In FIGS. 1 to 4, a helmet 1 is a full-face motorcycle helmet composed of a hemispherical helmet shell 3 and an impact-absorbing member 4 disposed along the inner surface of the helmet shell 3”, [0044], “The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene, or styrofoam, includes a non-illustrated head top-covering body corresponding to the head top-covering portion 7 of the helmet shell 3, a non-illustrated head back-covering body corresponding to the head back-covering portion 8, a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], “It is noted that the head top-covering body, the head back-covering body, the right-hand and left-hand cheek-covering bodies 18, and the chin-covering body 19 of the impact-absorbing member 4 may be formed in a one-piece design or formed partially integral with one another, or may be formed independently of one another”, [0049], “the lower-end side of the impact-absorbing member 4 corresponding to the cheek-covering portion 9 (the cheek-covering body 18) protrudes downward beyond the lower edge 9a of the cheek-covering portion 9 corresponding to the cut-out portion 50, and extends up to the inside of the right and left of the wide portion 52 of the side hemming member 22. The lower side of the rear of the above-described air passageway 44 is located on the inside of the right and left of the wide portion 52 of the side hemming member 22, and communicates with the plural air ejection holes 55 of the side hemming member 22”, [0071], see also [0024], therefore, 1 comprises 4 adjacent to the inner surface of 3 and comprising at least two 18 formed of a foamed energy management material, figures 1-4), each of the at least two pads received into one of the at least two pad recesses on the respective left or right side of the helmet, each pad extending from inside of the outer shell to across at least a majority of a width of the lower edge of the outer shell (“a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], “It is noted that the head top-covering body, the head back-covering body, the right-hand and left-hand cheek-covering bodies 18, and the chin-covering body 19 of the impact-absorbing member 4 may be formed in a one-piece design or formed partially integral with one another, or may be formed independently of one another”, [0049], “the lower-end side of the impact-absorbing member 4 corresponding to the cheek-covering portion 9 (the cheek-covering body 18) protrudes downward beyond the lower edge 9a of the cheek-covering portion 9 corresponding to the cut-out portion 50, and extends up to the inside of the right and left of the wide portion 52 of the side hemming member 22. The lower side of the rear of the above-described air passageway 44 is located on the inside of the right and left of the wide portion 52 of the side hemming member 22, and communicates with the plural air ejection holes 55 of the side hemming member 22”, [0071], therefore, each 18 are received into one of the at least two shoulder pad recesses on the respective left or right side of 1, each 18 extends from inside of 2 to across at least a majority of a width of 8a/9a/10a of 3, figures 1-4).
While Murakami discloses pads 18 that are received into one of the at least two recesses on the respective left or right side of the helmet that extending from inside of the outer shell to across at least a majority of a width of the lower edge of the outer shell, [0024], [0048], [0049], see above, Murakami fails to teach, at least two shoulder pads, each of the at least two shoulder pads received into one of the at least two shoulder pad recesses on the respective left or right side of the helmet, each shoulder pad configured to alleviate the impact of the helmet to a wearer’s shoulder and extending from inside of the outer shell to across at least a majority of a width of the lower edge of the outer shell.
Reimann, a helmet with shoulder pads, Abstract, teaches, at least two shoulder pads, each of the at least two shoulder pads received into one of the at least two shoulder pad recesses on the respective left or right side of the helmet, each shoulder pad configured to alleviate the impact of the helmet to a wearer’s shoulder and extending from inside of the outer shell to across at least a majority of a width of the lower edge of the outer shell (“The hollow between the helmet (6), neck and spine (3) is filled out by an extended back transition piece (3) in the centre part of the cushion (8). The transition goes over at both ends into a shoulder entry (2) and gives a gentle outlet for the helmet support cushion (8). The cushion as a whole comes in ring form and is thus easily fitted by e.g. burr tape to a closed or open standard helmet equipped with bottom padding”, Abstract, “In order to be able to move freely in the lateral movement, a is Shoulder inlet on both sides provided in the fuselage of the helmet cushion.”, page 2 ln. 10, “In order to fill the cavity between the helmet, neck and back transition, a ver extended back transition 3 is provided at the appropriate position. In accordance with the body structure, a shoulder spout 2 is integrated to ensure unrestricted freedom of movement on all sides.”, page 2 ln. 16-18, “The innovation works similarly to various conventional pillows, eachbut not in the form of a head cushion, but as wind pressure and vibratireducing pillow by placing itunder the existing helmetfor example, is attached via Velcro.”, page 1, last paragraph, therefore, at least two annotated shoulder pads, each of the at least two annotated shoulder pads received into one of the at least two shoulder pad recesses on the respective left or right side of 6, each annotated shoulder pad configured to alleviate the impact of 6 to a wearer’s shoulder and extending from inside of the outer shell to across at least a majority of a width of the lower edge of the outer shell, annotated figures 1 and 3, see also figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the at least two pads of Murakami as shoulder pads, configured to alleviate the impact of the helmet to a wearer’s shoulder as taught by Reimann; in order to provide a user shoulder pads that provide “shock absorber cushion with special padding, for a safe, more relievingdrive on z. B. motorcycles, as well as in motorsport.”, page 1, first paragraph under “Description”.
The combined references teach, at least two shoulder pads, each of the at least two shoulder pads received into one of the at least two shoulder pad recesses on the respective left or right side of the helmet, each shoulder pad configured to alleviate the impact of the helmet to a wearer’s shoulder and extending from inside of the outer shell to across at least a majority of a width of the lower edge of the outer shell (18 of Murakami are at least two shoulder pads, as combined above as taught by Reimann, each of the at least two 18 received into one of the at least two shoulder pad recesses on the respective left or right side of 1 of Murakami, each 18 configured to alleviate the impact of the helmet to a wearer’s shoulder (as taught by Reimann) and extending from inside of 3 of Murakami to across at least a majority of a width of 8a/9a/10a of 3, Murakami, figures 1-4 and Reimann figures 1-3).

Regarding claim 8, Murakami teaches, A helmet (1, figures 1-4) comprising: an outer shell comprising an inner surface, an outer surface, and an outer shell lower edge extending between the inner surface and the outer surface (1 comprises 3 comprising an inner surface, an outer surface and 8a/9a/10a between the inner surface and the outer surface, [0044], [0046], figures 1-2), wherein a portion of the outer shell lower edge indents upward to form at least two pad recesses positioned at a respective left and right sides of the helmet (a portion of 9a of 8a/9a/10a indents upward to form the shoulder pad recesses positioned at a respective left and right sides of 1, “The cheek-covering portion 9 has an upwardly cut-out portion 50 formed on its lower-end side, and the lower edge 9a of the cheek-covering portion 9 is slanted upward in peak form from both sides toward the center in front-back direction”, Abstract, [0046], [0051], [0052], [0062], figures 1-2); and an energy management liner adjacent to the inner surface of the outer shell and comprising at least two shoulder pads formed of a foamed energy management material (“an impact-absorbing member 4 disposed along the inner surface of the helmet shell 3”, [0010], “In FIGS. 1 to 4, a helmet 1 is a full-face motorcycle helmet composed of a hemispherical helmet shell 3 and an impact-absorbing member 4 disposed along the inner surface of the helmet shell 3”, [0044], “The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene, or styrofoam, includes a non-illustrated head top-covering body corresponding to the head top-covering portion 7 of the helmet shell 3, a non-illustrated head back-covering body corresponding to the head back-covering portion 8, a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], “It is noted that the head top-covering body, the head back-covering body, the right-hand and left-hand cheek-covering bodies 18, and the chin-covering body 19 of the impact-absorbing member 4 may be formed in a one-piece design or formed partially integral with one another, or may be formed independently of one another”, [0049], “the lower-end side of the impact-absorbing member 4 corresponding to the cheek-covering portion 9 (the cheek-covering body 18) protrudes downward beyond the lower edge 9a of the cheek-covering portion 9 corresponding to the cut-out portion 50, and extends up to the inside of the right and left of the wide portion 52 of the side hemming member 22. The lower side of the rear of the above-described air passageway 44 is located on the inside of the right and left of the wide portion 52 of the side hemming member 22, and communicates with the plural air ejection holes 55 of the side hemming member 22”, [0071], see also [0024], therefore, 1 comprises 4 adjacent to the inner surface of 3 and comprising at least two 18 formed of a foamed energy management material, figures 1-4), each of the at least two pads received into one of the at least two pad on the respective left or right side of the helmet, each pad extending from inside of the outer shell to across a portion of a width of the lower edge of the outer shell (“a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], “It is noted that the head top-covering body, the head back-covering body, the right-hand and left-hand cheek-covering bodies 18, and the chin-covering body 19 of the impact-absorbing member 4 may be formed in a one-piece design or formed partially integral with one another, or may be formed independently of one another”, [0049], “the lower-end side of the impact-absorbing member 4 corresponding to the cheek-covering portion 9 (the cheek-covering body 18) protrudes downward beyond the lower edge 9a of the cheek-covering portion 9 corresponding to the cut-out portion 50, and extends up to the inside of the right and left of the wide portion 52 of the side hemming member 22. The lower side of the rear of the above-described air passageway 44 is located on the inside of the right and left of the wide portion 52 of the side hemming member 22, and communicates with the plural air ejection holes 55 of the side hemming member 22”, [0071], therefore, each 18 are received into one of the at least two pad recesses on the respective left or right side of 1, each 18 extends from inside of 2 to across a portion of a width of 8a/9a/10a of 3, figures 1-4).
While Murakami discloses pads 18 that are received into one of the at least two recesses on the respective left or right side of the helmet that extending from inside of the outer shell to across a portion of a width of the lower edge of the outer shell, [0024], [0048], [0049], see above, Murakami fails to teach, at least two shoulder pads, each of the at least two shoulder pads configured to alleviate the impact of the helmet to a wearer's shoulder and received into one of the at least two shoulder pad recesses on the respective left or right side of the helmet, each shoulder pad extending from inside of the outer shell to across a portion of a width of the lower edge of the outer shell.
Reimann, a helmet with shoulder pads, Abstract, teaches, at least two shoulder pads, each of the at least two shoulder pads configured to alleviate the impact of the helmet to a wearer's shoulder and received into one of the at least two shoulder pad recesses on the respective left or right side of the helmet, each shoulder pad extending from inside of the outer shell to across a portion of a width of the lower edge of the outer shell (“The hollow between the helmet (6), neck and spine (3) is filled out by an extended back transition piece (3) in the centre part of the cushion (8). The transition goes over at both ends into a shoulder entry (2) and gives a gentle outlet for the helmet support cushion (8). The cushion as a whole comes in ring form and is thus easily fitted by e.g. burr tape to a closed or open standard helmet equipped with bottom padding”, Abstract, “In order to be able to move freely in the lateral movement, a is Shoulder inlet on both sides provided in the fuselage of the helmet cushion.”, page 2 ln. 10, “In order to fill the cavity between the helmet, neck and back transition, a ver extended back transition 3 is provided at the appropriate position. In accordance with the body structure, a shoulder spout 2 is integrated to ensure unrestricted freedom of movement on all sides.”, page 2 ln. 16-18, “The innovation works similarly to various conventional pillows, eachbut not in the form of a head cushion, but as wind pressure and vibratireducing pillow by placing itunder the existing helmetfor example, is attached via Velcro.”, page 1, last paragraph, therefore, at least two annotated shoulder pads, each of the at least two annotated shoulder pads configured to alleviate the impact of 6 to a wearer's shoulder and received into one of the at least two annotated shoulder pad recesses on the respective left or right side of 6, each annotated shoulder pad extending from inside of the outer shell to across a portion of a width of the lower edge of the outer shell, annotated figures 1 and 3, see also figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the at least two pads of Murakami as shoulder pads configured to alleviate the impact of the helmet to a wearer’s shoulder as taught by Reimann; in order to provide a user shoulder pads that provide “shock absorber cushion with special padding, for a safe, more relievingdrive on z. B. motorcycles, as well as in motorsport.”, page 1, first paragraph under “Description”.
The combined references teach, at least two shoulder pads, each of the at least two shoulder pads configured to alleviate the impact of the helmet to a wearer's shoulder and received into one of the at least two shoulder pad recesses on the respective left or right side of the helmet, each shoulder pad extending from inside of the outer shell to across a portion of a width of the lower edge of the outer shell (18 of Murakami are at least two shoulder pads, as combined above as taught by Reimann, each of the at least two 18 configured to alleviate the impact of the helmet to a wearer’s shoulder (as taught by Reimann) and received into one of the at least two shoulder pad recesses on the respective left or right side of 1 of Murakami, each 18  extending from inside of 3 of Murakami to across of portion of a width of 8a/9a/10a of 3, Murakami, figures 1-4 and Reimann figures 1-3).

Regarding claim 15, Murakami teaches, A helmet body (1, figures 1-4) comprising: an outer shell comprising an inner surface, an outer surface, and an outer shell lower edge extending between the inner surface and the outer surface (1 comprises 3 comprising an inner surface, an outer surface and 8a/9a/10a between the inner surface and the outer surface, [0044], [0046], figures 1-2), wherein a portion of the outer shell lower edge indents upward to form at least two shoulder pad recesses positioned at a respective left and right sides of the helmet (a portion of 9a of 8a/9a/10a indents upward to form the shoulder pad recesses positioned at a respective left and right sides of 1, “The cheek-covering portion 9 has an upwardly cut-out portion 50 formed on its lower-end side, and the lower edge 9a of the cheek-covering portion 9 is slanted upward in peak form from both sides toward the center in front-back direction”, Abstract, [0046], [0051], [0052], [0062], figures 1-2); and an energy management liner adjacent to the inner surface of the outer shell and comprising at least two shoulder pad assemblies formed of a foamed energy management material (“an impact-absorbing member 4 disposed along the inner surface of the helmet shell 3”, [0010], “In FIGS. 1 to 4, a helmet 1 is a full-face motorcycle helmet composed of a hemispherical helmet shell 3 and an impact-absorbing member 4 disposed along the inner surface of the helmet shell 3”, [0044], “The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene, or styrofoam, includes a non-illustrated head top-covering body corresponding to the head top-covering portion 7 of the helmet shell 3, a non-illustrated head back-covering body corresponding to the head back-covering portion 8, a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], “It is noted that the head top-covering body, the head back-covering body, the right-hand and left-hand cheek-covering bodies 18, and the chin-covering body 19 of the impact-absorbing member 4 may be formed in a one-piece design or formed partially integral with one another, or may be formed independently of one another”, [0049], “the lower-end side of the impact-absorbing member 4 corresponding to the cheek-covering portion 9 (the cheek-covering body 18) protrudes downward beyond the lower edge 9a of the cheek-covering portion 9 corresponding to the cut-out portion 50, and extends up to the inside of the right and left of the wide portion 52 of the side hemming member 22. The lower side of the rear of the above-described air passageway 44 is located on the inside of the right and left of the wide portion 52 of the side hemming member 22, and communicates with the plural air ejection holes 55 of the side hemming member 22”, [0071], see also [0024], therefore, 1 comprises 4 adjacent to the inner surface of 3 and comprising at least two 18 formed of a foamed energy management material, figures 1-4), each of the at least two pad assemblies comprising pads received into one of the at least two pad recesses on the respective left or right side of the helmet, each pad extending from inside of the outer shell to across at least a portion of a width of the lower edge of the outer shell (“a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], “It is noted that the head top-covering body, the head back-covering body, the right-hand and left-hand cheek-covering bodies 18, and the chin-covering body 19 of the impact-absorbing member 4 may be formed in a one-piece design or formed partially integral with one another, or may be formed independently of one another”, [0049], “the lower-end side of the impact-absorbing member 4 corresponding to the cheek-covering portion 9 (the cheek-covering body 18) protrudes downward beyond the lower edge 9a of the cheek-covering portion 9 corresponding to the cut-out portion 50, and extends up to the inside of the right and left of the wide portion 52 of the side hemming member 22. The lower side of the rear of the above-described air passageway 44 is located on the inside of the right and left of the wide portion 52 of the side hemming member 22, and communicates with the plural air ejection holes 55 of the side hemming member 22”, [0071], therefore, each 18 comprise 18 received into one of the at least two shoulder pad recesses on the respective left or right side of 1, each 18 extends from inside of 2 to across a portion of a width of 8a/9a/10a of 3, figures 1-4).
While Murakami discloses pads 18 that are received into one of the at least two recesses on the respective left or right side of the helmet that extend from inside of the outer shell to across a portion of a width of the lower edge of the outer shell, [0024], [0048], [0049], see above, Murakami fails to teach, a portion of the outer shell lower edge indents upward to form at least two shoulder pad recesses positioned at a respective left and right sides of the helmet, at least two shoulder pad assemblies, each of the at least two shoulder pad assemblies comprising shoulder pads configured to alleviate the impact of the helmet to a wearer's shoulder and received into one of the at least two shoulder pad recesses on the respective left or right side of the helmet, each shoulder pad extending from inside of the outer shell to across a portion of a width of the lower edge of the outer shell, and each shoulder pad extends further downward from the outer shell beyond the outer shell lower edge.
Reimann, a helmet with shoulder pads, Abstract, teaches, at least two shoulder pad assemblies, each of the at least two shoulder pad assemblies comprising shoulder pads configured to alleviate the impact of the helmet to a wearer's shoulder and received into one of the at least two shoulder pad recesses on the respective left or right side of the helmet, each shoulder pad extending from inside of the outer shell to across a portion of a width of the lower edge of the outer shell, and each shoulder pad extends further downward from the outer shell beyond the outer shell lower edge (“The hollow between the helmet (6), neck and spine (3) is filled out by an extended back transition piece (3) in the centre part of the cushion (8). The transition goes over at both ends into a shoulder entry (2) and gives a gentle outlet for the helmet support cushion (8). The cushion as a whole comes in ring form and is thus easily fitted by e.g. burr tape to a closed or open standard helmet equipped with bottom padding”, Abstract, “In order to be able to move freely in the lateral movement, a is Shoulder inlet on both sides provided in the fuselage of the helmet cushion.”, page 2 ln. 10, “In order to fill the cavity between the helmet, neck and back transition, a ver extended back transition 3 is provided at the appropriate position. In accordance with the body structure, a shoulder spout 2 is integrated to ensure unrestricted freedom of movement on all sides.”, page 2 ln. 16-18, “The innovation works similarly to various conventional pillows, eachbut not in the form of a head cushion, but as wind pressure and vibratireducing pillow by placing itunder the existing helmetfor example, is attached via Velcro.”, page 1, last paragraph, therefore, at least annotated two shoulder pad assemblies, each of the at least two annotated shoulder pad assemblies comprising annotated shoulder pads configured to alleviate the impact of 6 to a wearer's shoulder and received into one of at least two annotated shoulder pad recesses on the respective left or right side of 6, each annotated shoulder pad extending from inside of the outer shell to across a portion of a width of the lower edge of the outer shell, and each annotated shoulder pad extends further downward from the outer shell beyond the outer shell lower edge, annotated figures 1 and 3, see also figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the at least two pad assemblies which include pads of Murakami as shoulder pad assemblies having shoulder pads configured to alleviate the impact of the helmet to a wearer’s shoulder as taught by Reimann; in order to provide a user shoulder pads that provide “shock absorber cushion with special padding, for a safe, more relievingdrive on z. B. motorcycles, as well as in motorsport.”, page 1, first paragraph under “Description”.

Regarding claim 20, the combined references teach, wherein the second portion of the energy management liner extends into a chinbar of the helmet body (Murakami, “The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene, or styrofoam, includes a non-illustrated head top-covering body corresponding to the head top-covering portion 7 of the helmet shell 3, a non-illustrated head back-covering body corresponding to the head back-covering portion 8, a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], “It is noted that the head top-covering body, the head back-covering body, the right-hand and left-hand cheek-covering bodies 18, and the chin-covering body 19 of the impact-absorbing member 4 may be formed in a one-piece design or formed partially integral with one another”, [0049], therefore, 18 comprises 19 of 4 extending into 10 of 1, figures 1-2, note: 4 has multiple portions, “head top-covering body corresponding to the head top-covering portion 7”, “head back-covering body corresponding to the head back-covering portion 8”, 18 and 19, therefore, 18 and 19 are second portions of 4).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (2014/0259311) in view of Reimann (DE 19822960) in view of Muskovitz (6,711,751) in view of Jacobson (2015/0250248)[Jacobson].
Regarding claim 3, the combined references teach, wherein the energy management liner comprises: a first portion formed of a first material (Murakami, “The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene, or styrofoam, includes a non-illustrated head top-covering body corresponding to the head top-covering portion 7 of the helmet shell 3, a non-illustrated head back-covering body corresponding to the head back-covering portion 8, a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], therefore, 4 comprises a first portion formed of foam polystyrene (first material)).
While Murakami discloses the energy management liner as comprising a first material of foam polystyrene, the combined references fail to teach wherein the energy management liner comprises: at least one anchor formed of a third material harder than the first material extending from within the first portion; and a second portion formed of a second material co-molded to the first portion 17Client Reference: P23709US01NON-PROVISIONALPATENT APPLICATIONaround the at least one anchor.
Muskovitz, a mounting system for helmets, Abstract, teaches, the energy management liner comprises: at least one anchor formed of a third material harder than the first material extending from within the first portion; and a second portion formed of a second material co-molded to the first portion 17Client Reference: P23709US01NON-PROVISIONALPATENT APPLICATIONaround the at least one anchor (“insert portion 16 where portions of the insert portion 16 are embedded in the liner portion 14. In some instances, the insert portion 16 can be adjacent to the shell portion 12. In other instances, parts of the insert portion 16 can be partially embedded in the liner portion 14. However, the amount to which the insert portion 16 is covered by the liner portion 14 can vary, including being wholly covered by the liner portion 14”, Col. 6 ln. 12-21, “the insert portion 16 includes an anchor portion 30…The anchor portion 30 is embedded within the liner portion 14, while some or all of the mounting portion 22 is accessible to a user of the helmet to be able to mount accessories”, Col. 7 ln. 39-54, “it is to be appreciated that other suitably rigid plastics can be used or, alternatively, metals can also be used; nylon being one example of a suitably rigid plastic material. The insert portion 16 can be placed in a mold with the shell followed by forming the liner on the shell as described above. In this manner, the insert 16 is embedded within the liner during the liner formation process”, Col. 8 ln. 30-36, “The liner portion 14 has impact attenuation properties and is most commonly made of a foamed plastic material”, Col. 5 ln. 45-57, “The fusing of the expanded polystyrene (EPS) foam liner and the plastic shell give the helmet greater resistance to cracking or separating on impact.”, Col. 5 ln. 64-66,  figure 1, therefore, 14 comprises at least one 16 formed of “rigid plastics” or “metals” (third material) harder than the “foamed plastic material”/ “expanded polystyrene (EPS) foam” (first material) extending from within 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided first portion of the energy management liner of Murakami, at least one anchor surrounded by and extending from the first portion as taught by Muskovitz; in order to provide the user the benefit of having an anchor with a mounting portion that is “accessible to a user of the helmet to be able to mount accessories”, Col. 7 ln. 51-54.
The combined references fail to teach, a second portion formed of a second material co-molded to the first portion 17Client Reference: P23709US01NON-PROVISIONALPATENT APPLICATIONaround the at least one anchor
Jacobsen teaches, a second portion co-molded to the first portion around the at least one anchor (“For example, the upper-body 40 and the lower-body 50 can be formed of energy-absorbing materials of different densities and energy management properties, wherein the energy-absorbing material 44 can comprise a first density, and the energy-absorbing material 54 can comprise a second density different from the first density”, [0031], “By forming the multi-body helmet 30 with multiple interlocking bodies or portions, such as upper-body 40 and lower-body 50, the multi-body helmet 30 can also provide increased design flexibility”, [0032], “The multi-body helmet 30 can also provide advantages with respect to a strap anchor 60 being concealed or hidden within the multi-body helmet 30”, [0034], “the strap anchors 60 can also be wholly hidden from view within the multi-body helmet 30 when the lower-body 50 is coupled to”, [0036], “As such, the openings 62 of anchors 60 can be positioned along the inner surface 46 of upper-body 40 so as to be sandwiched between the upper-body 40 and the lower-body 50”, [0036], “The energy-absorbing material 44 can then be formed adjacent the outer shell 42 and around the strap anchor 60. The cover 66 can be included as part of the strap anchor 60 to prevent a portion of the energy-absorbing material 44 from entering within the strap anchor 60 during formation of the energy-absorbing material 44, such as during an in-molding process. Keeping the energy-absorbing material 44 out of the strap anchor 60 prevents the energy-absorbing material 44 from interfering with the subsequent reception of the rod 74 and the strap 70 within the strap anchor 60. After formation of energy-absorbing layers 44 and 54, the straps 70 can then be coupled to the upper-body 40 and the lower-body 50 54 is co-molded to 44”, [0053], see also [0030], therefore, 54 is co-molded to 44 around the at least one 60, here, with 60 being embedded within 44 in which 50 sandwiched between 44 and 54, and with 54 being co-molded with 44, 54 is co-molded to 44 around 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first portion with the anchor of the combined references, a second portion to be co-molded to the first portion around the anchor as taught by Jacobson; in order to provide a “hidden position of the strap anchors 60 can reduce, minimize, or eliminate a risk of the user tampering with, or harming, the strap anchor 60 or the connection between the strap 70 and the strap anchor 60”, [0057], while also providing “a single multi-body helmet 30 that comprises a plurality of densities for a plurality of bodies or components, helmet performance including helmet weight, and testing performance, can be manipulated and optimized with greater freedom and fewer restrictions than is available with a single bodied helmet”, [0031].

Claim 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (2014/0259311) in view of Reimann (DE 19822960) in view of Muskovitz (6,711,751) in view of Jacobson (2015/0250248)[Jacobson] in view of Sackett (2012/0174294).
Regarding claim 4, the combined references teach, further comprising one or more cheek pads mounted to the first portion of the energy management liner (Murakami, “The right-hand and left-hand cheek pads 36 are each provided with an insertion locking piece 41 bent upward from the outer-edge side of the lower end of the cheek pad 36 in the horizontal direction. The insertion locking piece 41 is passed inside the right and left of the side hemming member 22 so as to be inserted in between the chin-covering portion 10 as well as the cheek-covering portion 9 and the impact-absorbing member 4 corresponding to them, thereby holding the right-hand and left-hand cheek pads 36 within the impact-absorbing member 4”, [0058], see also [0055], therefore, one or more 36 are mounted on the first portion (foam polystyrene) of 4).
While Murakami discloses a locking piece that attaches 36 to the first portion of 4, the combined references fail to teach, further comprising one or more cheek pad magnets. 
Sackett teaches, further comprising one or more cheek pad magnets mounted to the first portion of the energy management liner (“inner protective layer 102 includes any layer of material or combination of materials operable to protect a user's head from an impact, such as, for example, expanded polystyrene (EPS). Cheek pads 110 may be installed in the interior of inner protective layer 102 on either side of the helmet”, [0018], “The back plate 130 may be adhered to the inner protective layer 102 via glue or any other adhesive materials.  In other embodiments, the back plate may be in-molded with the inner protective layer 102 such that the risers are part of the inner protective layer…The risers are configured to comprise a magnet 145 and to provide a recess 135 to facilitate coupling of the associated cheek pad 110”, [0019], figure 3, therefore one or more cheek pad magnets are mounted to 102 of the liner 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the energy management liner of Murakami, with one or more cheek pad magnets mounted on the energy management liner as taught by Sackett in order to provide the user the advantage of “the ease of insertion and removal of the pads in particular embodiments allow for a more personalized fit for each individual. For example, pads of a different thickness may be quickly exchanged to provide a more comfortable fit for different head shapes of different users”, [0005], in which “Due to the magentic coupling between the pad and the protective layer, emergency personnel may slide the pad out of the helmet of the injured user and then remove the entire helmet without substantially moving the injured user”, [0006].
Regarding claim 5, the combined references teach, wherein the energy management liner comprises: the first portion formed of expanded polystyrene (EPS); and the second portion formed of expanded polypropylene (EPP) (the first portion of 4 of Murakami is formed of expanded polystyrene (EPS), “The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene…”, [0048], and the second portion is formed of expanded polypropylene (EPP) as combined above as taught by Jacobsen, “The energy-absorbing layers 44 and 54 can be made of plastic, polymer, foam, or other suitable energy-absorbing material or impact liner to absorb, deflect, or otherwise manage energy and to contribute to energy management for protecting a wearer during impacts. The energy-absorbing layers 44 and 54 can include, without limitation, EPP, EPS, EPU, EPO, or other suitable material”, [0030], Note: Jacobsen also discloses a first portion of EPS).

Regarding claim 6, the combined references teach each of the at least two shoulder pads (Murakami, 18 as combined with Reimann), and the second portion of the energy management liner formed of EPP (the second portion as taught by Jacobsen is formed of EPP, [0030]).
The combined references fail to teach, wherein each of the at least two shoulder pads is part of the second portion of the energy management liner and are also formed of EPP.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified each of the at least two 18 to be part of the second portion formed of EPP (Jacobsen teaches the second portion formed of EPP), since it is within the general skill of a worker in the art to select a preferred material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. In this case, by making each of the at least two 18 (of Murakami) to be part of the second portion formed of EPP would provide each shoulder pad to have high energy absorption, a high strength to weight ratio, high deformation recovery rate that is also resistant to water which are properties of EPP. 

Regarding claim 7, the combined references teach, wherein the second portion of the energy management liner extends into a chinbar of the helmet body (Murakami, “It is noted that the head top-covering body, the head back-covering body, the right-hand and left-hand cheek-covering bodies 18, and the chin-covering body 19 of the impact-absorbing member 4 may be formed in a one-piece design or formed partially integral with one another”, [0049], see also [0048], therefore, 18 of Murakami (includes the second portion as combined above as taught by Jacobsen), in which 18 of Murakami may be formed partially integral with 19, therefore, 18 comprises 19 extending into 10 of 1, figures 1-2).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (2014/0259311) in view of Reimann (DE 19822960) in view of Ralli et al. (5,155,869).
Regarding claim 10, the combined references teach, the shoulder pad (18 as combined with Reimann, have a length, see Murakami figures 1-4 and Reimann, figures 1-3).
The combined references fail to teach, wherein the shoulder pad comprises a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches.
Ralli teaches, wherein the shoulder pad comprises a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches (“The shoulder pad outer dimensions can be varied so as to suit the size of the wearer, and will usually have overall length of 4-6.5 inches, width of 3-6 inches, overall height of 1-2 inches and thickness of 0.5-1 inch”, Col. 4-5 ln. 67-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the shoulder pad of the combined references, to comprise a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches as taught by Ralli, in order to provide the shoulder pad with a pad that is long enough and thick enough to provide protection the shoulder of the user. 

Regarding claim 17, the combined references teach, each shoulder pad (18 of Murakami as combined above).
The combined references fail to teach, wherein each shoulder pad comprises a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches.
Ralli teaches, wherein each shoulder pad comprises a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches (“The shoulder pad outer dimensions can be varied so as to suit the size of the wearer, and will usually have overall length of 4-6.5 inches, width of 3-6 inches, overall height of 1-2 inches and thickness of 0.5-1 inch”, Col. 4-5 ln. 67-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each shoulder pad of the combined references, to comprise a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches as taught by Ralli, in order to provide the shoulder pad with a pad that is long enough and thick enough to provide protection the shoulder of the user. 

Claims 11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (2014/0259311) in view of Reimann (DE 19822960) in view of Janisse et al. (2012/0291183)[Janisse].
Regarding claim 11, the combined references teach, wherein the energy management liner comprises foam resin (Murakami, “The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene, or styrofoam, includes a non-illustrated head top-covering body corresponding to the head top-covering portion 7 of the helmet shell 3, a non-illustrated head back-covering body corresponding to the head back-covering portion 8, a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], therefore, 4 comprises a foam resin).
While Murakami discloses the energy management liner as comprising foam polystyrene, the combined references fail to teach wherein the energy management liner comprises expanded polypropylene (EPP).
Janisse teaches, wherein the energy management liner comprises expanded polypropylene (EPP) (“The liner 14 can be constructed from any of a variety of materials, including expanded polypropylene”, Col. 3 ln. 60-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the energy management liner of Murakami, as expanded polypropylene (EPP) as taught by Janisse, in order to provide a liner with high energy absorption, a high strength to weight ratio, high deformation recovery rate that is also resistant to water which are properties of properties of expanded polypropylene (EPP).
Absent a showing of criticality with respect to the energy management liner comprises expanded polypropylene (EPP), Even though Murakami does not specifically disclose does not disclose “the energy management liner comprises expanded polypropylene (EPP)” as claimed, Applicant’s Specification discloses in [0038], “The energy absorbing layer can be one or more layers of EPP, EPS or EVA, which can be used as an energy absorbing and energy attenuating material that is flexible and is able to withstand multiple impacts without being crushed or cracking”, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the energy management liner of Murakami comprise expanded polypropylene (EPP), since it is within the general skill of a worker in the art to select a preferred material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. In this case, by making the energy management liner comprise expanded polypropylene (EPP) would provide a liner with high energy absorption, a high strength to weight ratio and high deformation recovery rate that is also resistant to water which are properties of properties of expanded polypropylene (EPP).

Regarding claim 18, the combined references teach, wherein the shoulder pad assemblies comprise foam resin (“The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene, or styrofoam, includes a non-illustrated head top-covering body corresponding to the head top-covering portion 7 of the helmet shell 3, a non-illustrated head back-covering body corresponding to the head back-covering portion 8, a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], therefore, each 18 comprise foam polystyrene).
While Murakami discloses the shoulder pad assemblies as comprising foam resin, the combined references fail to teach, wherein the shoulder pad assemblies comprise expanded polypropylene (EPP). 
Janisse teaches, a neck pad assemblies comprise expanded polypropylene (EPP) (“As shown in FIGS. 2-4, the neck roll 30 can be positioned adjacent and/or engage the lower rim 22 to absorb an impact between the helmet 10 and features of the wearer's anatomy”, [0031], “different elements of the neck roll can be constructed using different materials, or the same material with different characteristics, to provide the desired impact absorption characteristics. For example, the base 32, exterior wall 34 and interior wall 36 can be constructed from one material, and the support members 54, 56, 58, 60, 62, 64 can be constructed from another material. Optionally, the different materials may have different densities to provide different compressibility and physical characteristics between the materials”, [0055], “one or more of the impact absorption compartments 40, 42, 44, 46, 48, 50, 52 can be partially or completely filled with a material that affects the impact absorption and deformation characteristics of the impact absorption compartments 40, 42, 44, 46, 48, 50, 52. For example, the material may be elastic compressible or more rigid, depending on the desired characteristics. The material may be expanded polypropylene, expanded polyethylene, vinyl nitrile, polyurethane, polystyrene, foam, rubber, plastic, composite, or any other suitable material”, [0054], therefore, 30 comprise expanded polypropylene (EPP), figures 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the foam resin material of the shoulder pad assemblies of the combined references, as expanded polypropylene (EPP) as taught by Janisse, in order to provide the shoulder pad assemblies with high energy absorption, a high strength to weight ratio and high deformation recovery rate that is also resistant to water which are properties of properties of expanded polypropylene (EPP).

Regarding claim 19, the combined references teach, wherein each of the at least two shoulder pads is part of the shoulder pad assemblies and are also formed of EPP (Murakami, each of the at least two 18 is part of 4, [0048], [0071], and are also formed of EPP as combined above).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (2014/0259311) in view of Reimann (DE 19822960) in view of Ralli et al. (5,155,869) in view of Janisse et al. (2012/0291183)[Janisse].
Regarding claim 12, the combined references teach, wherein each of the at least two shoulder pads is formed of foam resin and is part of the energy management liner (Murakami, “The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene, or styrofoam, includes a non-illustrated head top-covering body corresponding to the head top-covering portion 7 of the helmet shell 3, a non-illustrated head back-covering body corresponding to the head back-covering portion 8, a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], therefore, 18 of Murakami (as combined as taught by Reimann) is formed of foamed resin and is part of 4 of Murakami).
While Murakami discloses the energy management liner as comprising foamed resin and the energy management liner comprising EPP as combined above, the combined references fail to teach wherein each of the at least two shoulder pads is formed of EPP.
Janisse teaches, a neck pad is also formed of EPP (“As shown in FIGS. 2-4, the neck roll 30 can be positioned adjacent and/or engage the lower rim 22 to absorb an impact between the helmet 10 and features of the wearer's anatomy”, [0031], “different elements of the neck roll can be constructed using different materials, or the same material with different characteristics, to provide the desired impact absorption characteristics. For example, the base 32, exterior wall 34 and interior wall 36 can be constructed from one material, and the support members 54, 56, 58, 60, 62, 64 can be constructed from another material. Optionally, the different materials may have different densities to provide different compressibility and physical characteristics between the materials”, [0055], “one or more of the impact absorption compartments 40, 42, 44, 46, 48, 50, 52 can be partially or completely filled with a material that affects the impact absorption and deformation characteristics of the impact absorption compartments 40, 42, 44, 46, 48, 50, 52. For example, the material may be elastic compressible or more rigid, depending on the desired characteristics. The material may be expanded polypropylene, expanded polyethylene, vinyl nitrile, polyurethane, polystyrene, foam, rubber, plastic, composite, or any other suitable material”, [0054], therefore, 30 is also formed of EPP, figures 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the at least two shoulder pads of the combined references, as EPP as taught by Janisse, in order to provide the shoulder pads with high energy absorption, a high strength to weight ratio and high deformation recovery rate that is also resistant to water which are properties of properties of expanded polypropylene (EPP).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (2014/0259311) in view of Reimann (DE 19822960) in view of Sackett (2012/0174294).
Regarding claim 13, the combined references teach, further comprising one or more cheek pads mounted to the first portion of the energy management liner (Murakami, “The right-hand and left-hand cheek pads 36 are each provided with an insertion locking piece 41 bent upward from the outer-edge side of the lower end of the cheek pad 36 in the horizontal direction. The insertion locking piece 41 is passed inside the right and left of the side hemming member 22 so as to be inserted in between the chin-covering portion 10 as well as the cheek-covering portion 9 and the impact-absorbing member 4 corresponding to them, thereby holding the right-hand and left-hand cheek pads 36 within the impact-absorbing member 4”, [0058], see also [0055], therefore, one or more 36 are mounted on the first portion (foam polystyrene) of 4).
While Murakami discloses a locking piece that attaches 36 to the first portion of 4, the combined references fail to teach, further comprising one or more cheek pad magnets. 
Sackett teaches, further comprising one or more cheek pad magnets mounted to the first portion of the energy management liner (“inner protective layer 102 includes any layer of material or combination of materials operable to protect a user's head from an impact, such as, for example, expanded polystyrene (EPS). Cheek pads 110 may be installed in the interior of inner protective layer 102 on either side of the helmet”, [0018], “The back plate 130 may be adhered to the inner protective layer 102 via glue or any other adhesive materials.  In other embodiments, the back plate may be in-molded with the inner protective layer 102 such that the risers are part of the inner protective layer…The risers are configured to comprise a magnet 145 and to provide a recess 135 to facilitate coupling of the associated cheek pad 110”, [0019], figure 3, therefore one or more cheek pad magnets are mounted to 102 of the liner 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the energy management liner of Murakami, with one or more cheek pad magnets mounted on the energy management liner as taught by Sackett in order to provide the user the advantage of “the ease of insertion and removal of the pads in particular embodiments allow for a more personalized fit for each individual. For example, pads of a different thickness may be quickly exchanged to provide a more comfortable fit for different head shapes of different users”, [0005], in which “Due to the magentic coupling between the pad and the protective layer, emergency personnel may slide the pad out of the helmet of the injured user and then remove the entire helmet without substantially moving the injured user”, [0006].
Regarding claim 14, the combined references teach, wherein the second portion of the energy management liner extends into a chinbar of the helmet body (Murakami, “The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene, or styrofoam, includes a non-illustrated head top-covering body corresponding to the head top-covering portion 7 of the helmet shell 3, a non-illustrated head back-covering body corresponding to the head back-covering portion 8, a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], “It is noted that the head top-covering body, the head back-covering body, the right-hand and left-hand cheek-covering bodies 18, and the chin-covering body 19 of the impact-absorbing member 4 may be formed in a one-piece design or formed partially integral with one another”, [0049], therefore, 18 comprises 19 of 4 extending into 10 of 1, figures 1-2, note: 4 has multiple portions, “head top-covering body corresponding to the head top-covering portion 7”, “head back-covering body corresponding to the head back-covering portion 8”, 18 and 19, therefore, 18 and 19 are 
    PNG
    media_image1.png
    375
    518
    media_image1.png
    Greyscale
second portions of 4).

    PNG
    media_image2.png
    384
    453
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant argues:
“Murakami fails to disclose or suggest a shoulder pad "configured to alleviate the impact of the helmet to a wearer's shoulder," but rather describes a ventilation system including a side hemming member 22 provided long the lower edge of the helmet shell, in which "air in the helmet can be effectively sucked out from the air ejection holes by a wind flowing laterally outside the helmet shell from front to rear, and it is thus possible to take the air in the helmet out of the plural air ejection holes formed in wide portion of the side hemming member, and thereby achieve sufficient air ventilation of the interior of the helmet." Murakami Para. [0031] (emphasis added.) The structure of Murakami is designed to allow ventilation of the helmet by allowing air flowing past the helmet to suck air out of the helmet via the ventilation system. Contacting that structure with the shoulder of a wearer would block air flow past the lower edge of the helmet and defeat the purpose of the ventilation system disclosed in Murakami”

In this case, while it may be true that Murakami does not “disclose or suggest a shoulder pad "configured to alleviate the impact of the helmet to a wearer's shoulder," and Reimann each disclose helmets with interior padding that protect the user”, this particular rejection is made as unpatentable over Murakami in view of Reimann, in which this specific argued feature is taught by Reimann. In which the references of Murakami and Reimann each disclose a helmet with padding to protect the user, and one of ordinary skill would look to the Reimann reference to provide shoulder pads that “alleviate the impact of the helmet to a wearer's shoulder” to the helmet structure of Murakami. The motivation statements relied on in the Office Action above to combine the references is a proper teaching, suggestion, or motivation to combine the similar references. Therefore, Applicant' s argument is unpersuasive.

In response to Applicant’s argument that:
“Further, Murakami fails to disclose or suggest "shoulder pads received into one of the at least two shoulder pad recesses on the respective left or right side of the helmet ... extending from inside of the outer shell to across at least a majority of a width of the lower edge of the outer shell, and each shoulder pad extends further downward from the outer shell beyond the outer shell lower edge." In the Office Action, the Office contends that the "upwardly cut-out portion 50" of the cheek-covering portion 9 is analogous to "the outer shell further comprising at least two shoulder pad recesses positioned at a lower edge of the outer shell on respective left and right sides of the helmet" recited in claim 1. Without conceding to this characterization, Murakami neither discloses nor suggests "shoulder pads formed of a foamed energy management material ... received into one of the at least two shoulder pad recesses on the respective left or right side of the helmet ... extending from inside of the outer shell to across at least a majority of a width of the lower edge of the outer shell, and each shoulder pad extends further downward from the outer shell beyond the outer shell lower edge." Moreover, Figure 3 (reproduced below) shows that the boundary of inner impact-absorbing layer 4 is disposed away from the lower edge 9a of the outer shell to allow air passage 44 to be in communication with the ventilation holes 55.” 

And:

“Figures 3 and 10 show that, not only is the impact-absorbing layer 4 not received in shoulder pad recesses on the respective left or right side of the helmet, it does not extend across a portion of the width of the outer shell lower edge, as recited in the instant claims. As seen in Figures 3 and 10, side hemming member 22, which is not part of the inner impact-absorbing layer 4, wraps around the lower edge 9A of the outer shell 9. FIG. 4 also shows that air passage 44, not inner impact-absorbing layer 4, is adjacent to the outer shell 9 in the curved region of the lower edge of the helmet. Claim 2 has been canceled herein. Claims 3-7, which depend from claim 1, are allowable at least based on their dependence from claim 1.”


Examiner respectfully disagrees. Murakami discloses in the Abstract, “The cheek-covering portion 9 has an upwardly cut-out portion 50 formed on its lower-end side, and the lower edge 9a of the cheek-covering portion 9 is slanted upward in peak form from both sides toward the center in front-back direction. The side hemming member 22 has a wide portion 52 formed so as to swell upward in peak form for obtaining a wide vertical width in correspondence with the cut-out portion 50”, [0048] discloses “The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene, or styrofoam, includes a non-illustrated head top-covering body corresponding to the head top-covering portion 7 of the helmet shell 3, a non-illustrated head back-covering body corresponding to the head back-covering portion 8, a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9” and [0049] discloses “It is noted that the head top-covering body, the head back-covering body, the right-hand and left-hand cheek-covering bodies 18, and the chin-covering body 19 of the impact-absorbing member 4 may be formed in a one-piece design or formed partially integral with one another”, therefore, contrary to Applicant’s arguments 18 are formed of a foamed energy management material ([0048]) and are received into one of the at least two shoulder pad recesses on the respective left or right side of the helmet (Abstract, [0048], [0071]) and also extending from inside of the outer shell to across at least a majority of a width of the lower edge of the outer shell ([0048], [0049], [0071]), and each shoulder pad extends further downward from the outer shell beyond the outer shell lower edge ([0071]). Therefore, Applicant’s argument is unpersuasive.

Applicant’s argument regarding claims 8 and 15:
“Claim 8 is allowable for analogous reasons discussed herein regarding claim 1” and “Claim 15 is allowable for analogous reasons discussed herein regarding claim 1”, 

Examiner notes that the above responses to Applicant’s arguments of claim 1 are also in response to claims 8 and 15.

Applicant’s argument regarding claim 3: 
“As discussed above, Murakami does not teach a shoulder pad. The Examiner admits that Murakami fails to disclose that the energy management liner comprises: at least one anchor formed of a third material harder than the first material extending from within the first portion; and a second portion formed of a second material co-molded to the first portion around the at least one anchor. The Examiner cites Muskovitz and Jacobson to remedy that deficiency.” 

This argument amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner notes that the above responses to Applicant’s arguments of claim 1 are also in response to claim 3.

Applicant’s argument regarding claims 4-7: 
“As discussed above, Murakami does not teach a shoulder pad. The Examiner admits that the combination of Murakami, Muskovitz and Jacobson fails to disclose that the energy management liner comprises at least one magnet. The Examiner cites Sackett to remedy that deficiency. However, Sackett does not remedy the deficiencies of Murakami, as modified by Muskovitz and Jacobson, discussed above.” 

This argument amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner notes that the above responses to Applicant’s arguments of claim 1 are also in response to claims 4-7.

Applicant’s argument regarding claims 10 and 17: 
As discussed above, Murakami does not teach a shoulder pad. The Examiner admits that Murakami fails to teach a shoulder pad having certain dimensions and cites Ralli to remedy that deficiency. First, as discussed above, Murakami does not teach a shoulder pad. Second, Ralli discloses a shoulder pad attached to a brassiere, not a helmet, so it is not analogous art. Third, Ralli does not remedy the deficiencies of Murakami discussed above in relation to claims 1-3.

	
Examiner notes that the above responses to Applicant’s arguments of claim 1 are also in response to claims 10 and 17. 
In response to applicant's argument that “Ralli discloses a shoulder pad attached to a brassiere, not a helmet, so it is not analogous art”, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as stated by Applicant, Ralli discloses a shoulder pad, as disclosed in the Abstract of Ralli, “A shoulder pad configured and sized to dwell on the shoulder of a wearer”, therefore, the shoulder pad of Ralli is both in the field of applicant' s endeavor and reasonably pertinent to the particular problem with which the applicant was concerned. Therefore, Applicant’s argument is unpersuasive.

Applicant’s argument regarding claims 11 and 18-19: 
“As discussed above, Murakami does not teach a shoulder pad. The Examiner admits that Murakami fails to teach the impact-absorbing layer comprises expanded polypropylene and cites Janisse to remedy that deficiency. However, Janisse does not remedy the deficiencies of Murakami discussed.”

This argument amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner notes that the above responses to Applicant’s arguments of claim 1 are also in response to claims 11 and 18-19.

Applicant’s argument regarding claim 12: 
“As discussed above, Murakami does not teach a shoulder pad. The Examiner admits that Murakami fails to teach the impact-absorbing layer comprises expanded polypropylene and cites Janisse to remedy that deficiency. However, Janisse does not remedy the deficiencies of Murakami discussed above.”

This argument amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner notes that the above responses to Applicant’s arguments of claim 1 are also in response to claim 12.

Applicant’s argument regarding claim 13: 
“As discussed above, Murakami does not teach a shoulder pad. The Examiner admits that Murakami fails to disclose that the energy management liner comprises at least one magnet. The Examiner cites Sackett to remedy that deficiency. However, Sackett do not remedy the deficiencies of Murakami discussed above.”

This argument amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner notes that the above responses to Applicant’s arguments of claim 1 are also in response to claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732